[Cite as State v. Bonneau, 2013-Ohio-5021.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99437




                                     STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                     PAUL BONNEAU
                                                       DEFENDANT-APPELLANT



                                              JUDGMENT:
                                               AFFIRMED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CR-545066

        BEFORE: Keough, J., Rocco, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: November 14, 2013
ATTORNEY FOR APPELLANT

John F. Corrigan
19885 Detroit Road, #335
Rocky River, OH 44116

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Daniel T. Van
Christopher D. Schroeder
Assistant Prosecuting Attorneys
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
KATHLEEN ANN KEOUGH, J.:

       {¶1} Defendant-appellant, Paul Bonneau, appeals from the trial court’s

resentencing. We affirm.

                                      I. Background

       {¶2} Bonneau was indicted in an eight-count indictment. Counts 1, 2, and 3

charged gross sexual imposition in violation of R.C. 2907.05(A)(1) against victim M.S.;

Count 4 charged the kidnapping of M.S. with a sexual motivation specification in

violation of R.C. 2905.01(A)(4). Counts 5, 6, and 7 of the indictment charged gross

sexual imposition in violation of R.C. 2907.05(A)(1) against victim A.F.; Count 8

charged the kidnapping of A.F. with a sexual motivation specification in violation of R.C.

2905.01(A)(4). After amendment, the indictment charged that the offenses against M.S.

occurred June 1, 1994 to August 31, 1994 and the offenses against A.F. occurred

February 1, 2005 to February 28, 2005.

       {¶3} The matter proceeded to trial. The jury found Bonneau guilty of Counts 1,

2, 3, and 4 (the offenses against M.S.) and not guilty of Counts 5, 6, 7 and 8 (the offenses

against A.F.). The trial court sentenced him to six months each on Counts 1 and 2 and,

after merging Count 3 into Count 4, to three years; all counts to run concurrent, for an

aggregate term of three years incarceration. The court also found that Bonneau was a

sexually oriented offender under Megan’s Law and ordered him to report once a year for

ten years.
       {¶4} Bonneau appealed his convictions. In his first assignment of error, he

argued that the trial court had erred in denying his motion for relief from prejudicial

joinder. In his second and third assignments of error, he argued that his convictions were

not supported by sufficient evidence and were against the manifest weight of the

evidence.     This court affirmed Bonneau’s convictions, finding that joinder of the

offenses in a single indictment was proper and that Bonneau’s convictions for gross

sexual imposition and kidnapping were supported by sufficient evidence and not against

the manifest weight of the evidence.          State v. Bonneau, 8th Dist. Cuyahoga No. 97565,

2012-Ohio-3258 (“Bonneau I”).

       {¶5} Although Bonneau’s offenses occurred before the effective date of the

sentencing reforms enacted in 1996, 1 the trial court initially sentenced him under the

sentencing provisions of Senate Bill 2. While Bonneau’s appeal was pending, the trial

court resentenced him under the prior law.2 This court held in Bonneau I, however, that

the new sentencing judgment was void because the trial court was without jurisdiction to

resentence Bonneau while his appeal was pending. Bonneau I at fn.1.

       {¶6} After this court’s decision was announced, the trial court resentenced

Bonneau pursuant to the law in effect in 1994 when the offenses were committed. At the


        Am.Sub.S.B. No. 2, 146 Ohio Laws, Part IV, 7136 (“Senate Bill 2”).
       1




         See State v. Rush, 83 Ohio St.3d 53, 1998-Ohio-423, 697 N.E.2d 634, ¶ 13 (“[T]he
       2


amended sentencing provisions of S.B. 2 are applicable only to those crimes committed on or after its
effective date.”). Although a court generally is without jurisdiction to reconsider a valid final
judgment in criminal cases, it retains jurisdiction to correct a void sentence. State ex rel. Cruzado v.
Zaleski, 111 Ohio St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263, ¶ 18-19.
resentencing, the state argued that the gross sexual imposition and kidnapping offenses

were allied offenses and elected to merge the three gross sexual imposition counts

(fourth-degree felonies) into the kidnapping (a first-degree felony). The court merged

the gross sexual imposition counts into the kidnapping and sentenced Bonneau to five to

twenty-five years incarceration. The court also found him to be a sexually oriented

offender under Megan’s Law and ordered him to report once a year for ten years.

      {¶7} Bonneau now appeals from the resentencing.

                                       II. Analysis

      {¶8} In his first assignment of error, Bonneau argues that the trial court erred in

imposing a sentence of five to twenty-five years for kidnapping.

      {¶9} Initially, we note that the issues in this appeal from the trial court’s

resentencing are not subject to the doctrine of res judicata, despite Bonneau’s earlier

appeal. Bonneau’s first sentence was void because he was not sentenced under the

proper law. See State v. Beasley, 14 Ohio St.3d 74, 75, 471 N.E.2d 774 (1984) (a trial

court’s failure to comply with statutory requirements when imposing a sentence renders

the attempted sentence a nullity or void). Likewise, Bonneau’s second sentence was

void because the trial court was without jurisdiction to resentence him while his appeal

was pending.    Thus, the first and second sentences were nullities, as though such

proceedings had never occurred.      State v. Abner, 8th Dist. Cuyahoga No. 81023,

2002-Ohio-6504, ¶ 17. Accordingly, “any issues arising from the current resentencing

were not available on direct appeal and are not subject to res judicata, as they could not
have been previously asserted.”           State v. Taogaga, 165 Ohio App.3d 775,

2006-Ohio-692, 848 N.E.2d 861, ¶ 18 (8th Dist.).

       {¶10} Bonneau contends that the trial court erred in imposing a sentence of five to

twenty-five years incarceration because any kidnapping of M.S. was “merely incidental”

to the underlying gross sexual imposition and, therefore, the conviction for kidnapping

“cannot be sustained as a separate cognizable offense.” Accordingly, he argues, the trial

court should never have reached the issue of merger because, without a separate offense,

the state has no merger option.

       {¶11} Bonneau bases his argument on State v. Logan, 60 Ohio St.3d 126, 397

N.E.2d 1345 (1979), wherein the defendant was convicted of rape, kidnapping, and

carrying a concealed weapon and sentenced to consecutive sentences on each count. The

appellate court affirmed the convictions. On appeal to the Ohio Supreme Court, the

defendant argued that the rape and kidnapping were allied offenses of similar import

under R.C. 2941.25, that he possessed a single animus in carrying out the crimes, and

hence, that his kidnapping conviction could not stand.

       {¶12} Before considering the specific facts of the defendant’s case, the Ohio

Supreme Court set forth the following criteria for determining what constitutes separate

animus within the meaning of R.C. 2941.25(B) when a defendant has been charged with

multiple offenses including kidnapping:

       In establishing whether kidnapping and another offense of the same or
       similar kind are committed with a separate animus as to each pursuant to
       R.C. 2941.25(B), this court adopts the following guidelines:
      (a) Where the restraint or movement of the victim is merely incidental to a
      separate underlying crime, there exists no separate animus sufficient to
      sustain separate convictions; however, where the restraint is prolonged, the
      confinement is secretive, or the movement is substantial so as to
      demonstrate a significance independent of the other offense, there exists a
      separate animus as to each offense sufficient to support separate
      convictions;

      (B) Where the asportation or restraint of the victim subjects the victim to a
      substantial increase in risk of harm separate and apart from that involved in
      the underlying crime, there exists a separate animus as to each offense
      sufficient to support separate convictions.

      {¶13} Looking at the facts of the defendant’s case in light of these guidelines, the

Supreme Court in Logan found that the defendant’s detention and asportation of the

victim was incidental to the underlying crime of rape and therefore, that it demonstrated a

single animus. Id. at 136. The Supreme Court reversed the defendant’s conviction for

kidnapping; “hence, the kidnap had been merged into the rape.” State v. Dunlap, 8th

Dist. Cuyahoga No. 70427, 1997 Ohio App. LEXIS 91, *8 (Jan. 16, 1997).

      {¶14} Bonneau contends that the evidence in this case likewise did not

demonstrate that any kidnapping occurred independently of the gross sexual imposition

offenses but rather, that any kidnapping was merely incidental to the gross sexual

imposition. The evidence at trial demonstrated that on one occasion, Bonneau came up

to M.S. as she sat in a chair in the Bonneau’s home, ran his hand up her thigh, and

French-kissed her. M.S. stood up, pushed Bonneau away, and went into the kitchen with

Bonneau’s wife. On another occasion, Bonneau came up to M.S. while she was at the

Bonneau home, pushed her on the couch, grabbed her hands and held them behind her

head, and then French-kissed and “dry-humped” her before M.S. rolled and forced
Bonneau off her. Bonneau’s friends, who were in the room, laughed at Bonneau’s

brazenness. On another occasion, M.S. was riding in the backseat of Bonneau’s car.

Bonneau’s wife was in the front passenger seat and Bonneau, who was driving, reached

his hand behind the seat and ran his hand up M.S.’s thigh. On other occasions, Bonneau

rubbed M.S.’s legs as she rode on his motorcycle with him, or grabbed her buttocks as she

walked away after getting off the motorcyle.

      {¶15} Bonneau contends that this evidence does not demonstrate prolonged or

secretive confinement, or substantial movement sufficient to demonstrate a separate

animus to support a separate conviction for kidnapping. Therefore, he contends that, as

in Logan, his kidnapping conviction cannot be sustained as a separate, cognizable offense

and, hence, because the kidnapping was not a separate offense, no allied offenses analysis

was implicated, and there was no merger for the prosecutor to elect. Accordingly, he

argues that his kidnapping conviction should be vacated and the matter remanded for

resentencing on three counts of gross sexual imposition.

      {¶16} Bonneau’s argument is without merit. The jury found Bonneau guilty of

kidnapping, as well as three counts of gross sexual imposition. This court affirmed

Bonneau’s convictions on his direct appeal, specifically finding that his convictions were

not against the manifest weight of the evidence. Thus, Bonneau’s argument that the

evidence does not support “a separate, cognizable” kidnapping offense has already been

rejected by this court. The law-of-the-case doctrine “provides that the decision of a

reviewing court in a case remains the law of the case on the legal questions involved for
all subsequent proceedings in the case at both the trial and reviewing levels.” Nolan v.

Nolan, 11 Ohio St.3d 1, 3, 462 N.E.2d 410 (1984). When this court affirmed Bonneau’s

convictions in his first appeal, the propriety of those convictions became the law of the

case. Thus, although arguments related to the resentencing are proper, any argument

seeking to vacate the kidnapping conviction is barred. See State v. Harrison, 8th Dist.

Cuyahoga No. 88957, 2008-Ohio-921, ¶ 9.

       {¶17} This court has recognized that gross sexual imposition and kidnapping are

allied offenses of similar import. State v. Fischer, 8th Dist. Cuyahoga No. 75222, 1999

Ohio App. LEXIS 5568, *13 (Nov. 24, 1999). The merger doctrine, as codified in R.C.

2941.25(A), “operates to merge allied offenses of similar import into a single conviction.”

 State v. Whitfield, 124 Ohio St.3d 319, 2010-Ohio-2, 922 N.E.2d 182, ¶ 16.             For

purposes of R.C. 2941.25, a conviction consists of a guilty verdict and the imposition of a

sentence or penalty. Id. at ¶ 12. Thus, a defendant may be indicted and tried for allied

offenses of similar import, as occurred here, but may be sentenced on only one of the

allied offenses. Id. at ¶ 17.

       {¶18} The General Assembly has made clear that the state may choose which of

the allied offenses to pursue at sentencing, “and it may choose any of the allied offenses.”

 Id. at ¶ 20, citing State v. Brown, 119 Ohio St.3d 447, 2008-Ohio-4569, 895 N.E.2d 149,

¶ 16 and 43. Accordingly, the state could elect in this case to proceed to sentencing on

the kidnapping count. Unlike in Logan, where the defendant was sentenced on both
kidnapping and rape, the trial court merged Bonneau’s allied offenses into a single

conviction and sentenced him on only the kidnapping. Thus, we find no error.

       {¶19} We are not persuaded by Bonneau’s argument that Logan established an

exception to the allied offenses doctrine for cases involving kidnapping. In fact, the

Logan court recognized that where a defendant has committed a rape and a kidnapping

that was an allied offense of the rape, “the perpetrator may be convicted of either rape or

kidnapping, but not both.” Logan, 60 Ohio St.2d at 132, 397 N.E.2d 1345. Thus, a

defendant may be found guilty of both rape and kidnapping, but may not be sentenced on

both. Here, consistent with Logan, Bonneau was found guilty of both kidnapping and

gross sexual imposition, but sentenced on only kidnapping. The first assignment of error

is therefore overruled.

       {¶20} In his second assignment of error, Bonneau contends that the trial court

erred in finding him to be a sexually oriented offender under Megan’s Law and imposing

registration requirements consistent with its finding.       Bonneau contends that the

registration laws in effect in 1994, when the offenses were committed, did not require

him to register and, accordingly, the retroactive application of Megan’s Law is punitive,

in violation of Section 28, Article II of the Ohio Constitution (the Retroactivity Clause).

Bonneau’s argument has been considered and rejected by the Ohio Supreme Court.

       {¶21} In 1996, the General Assembly enacted H.B. 180, better known as “Megan’s

Law.” That act revised R.C. Chapter 2950 and established a comprehensive system of

sex-offender classification and registration. “The legislature expressed its intent that the
act apply retroactively, regardless of when the underlying sex offense had been

committed * * *.” State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-3374, 952 N.E.2d

1108, ¶ 27 (O’Donnell, J., dissenting).

       {¶22} In State v. Cook, 83 Ohio St.3d 404, 1998-Ohio-291, 700 N.E.2d 570, the

Ohio Supreme Court considered the constitutionality of Megan’s Law as applied to

offenders who had committed sexually oriented offenses before the effective date of the

statute. The Supreme Court held that the law did not violate Section 28, Article II of the

Ohio Constitution because the registration requirements provided in the act were

necessary to achieve the legislature’s remedial purpose of protecting the public from

sexual offenders. Id. at 412.

       {¶23} In 2003, the General Assembly enacted S.B. 5 to amend Megan’s Law to

impose additional reporting requirements.       In State v. Ferguson, 120 Ohio St.3d 7,

2008-Ohio-4824, 896 N.E.2d 110, the Ohio Supreme Court addressed retroactivity and ex

post facto challenges to R.C. Chapter 2950 as amended by S.B. 5. The Supreme Court

held that the additional requirements imposed by the amendments to Megan’s Law as

enacted by S.B. 5 did not impose additional burdens to constitute punishment.

Accordingly, the Ohio Supreme Court held that the amendments enacted enacted by S.B.

5 did not violate the retroactivity clause of the Ohio Constitution.

       {¶24} In June 2007, the Ohio General Assembly enacted S.B. 10 to comply with

the federal Adam Walsh Act. S.B. 10 repealed Ohio’s prior sex-offender-classification
scheme and replaced it with a three-tiered system that classified offenders automatically

based on the offense of conviction.

      {¶25} In Williams, supra, the Ohio Supreme Court found that R.C. Chapter 2950,

as amended by S.B. 10, and applied to sex offenders who committed an offense prior to

the enactment of S.B. 10, violated the Retroactivity Clause of the Ohio Constitution

because it imposed new and additional burdens as to a past transaction. The Supreme

Court reversed the judgment of the court of appeals and remanded the matter for

resentencing under Megan’s Law.        Notably, the Williams Court did not revisit its

decisions in Cook and Ferguson that upheld Megan’s Law as a remedial statute and

rejected claims that Megan’s Law violates the Retroactivity Clause of the Ohio

Constitution.

      {¶26} Thus, under Williams, Cook, and Ferguson, the application of Megan’s Law

to offenders who committed a sexually oriented offense prior to its enactment does not

violate Section 28, Article II of the Ohio Constitution and, accordingly, the trial court

properly applied Megan’s Law to Bonneau. The second assignment of error is therefore

overruled.

      {¶27} Affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

KENNETH A. ROCCO, P.J., and
MARY EILEEN KILBANE, J., CONCUR